Title: Acct. of the Weather in Octr. [1773]
From: Washington, George
To: 




Octr. 1st. Raining more or less all day—with the Wind fresh from the No. Et.
 


2. Raining in the Morning with fine mists through the day.
 


3. Clear, Wind at So. West & Warm.
 


4. Still Clear with but little Wind and that at the same point.
 


5. Still clear and Warm wind from the same Quarter.
 


6. Raining all the forenoon with the Wind Easterly & pretty fresh.
 


7. Lowering most part of the day. Wind Northerly.
 


8. Very like for Rain all the forenoon but Clear afterwds. Wind at East—but not much of it.
 



9. Cloudy & threatning forenoon but clear afterwards. Wind Easterly.
 


10. Clear and pleasant—but little Wind & that rather Southerly.
 


11. Foggy Morning, but clear afterwards and warm wind Southerly.
 


12. Clear and Calm, as also warm there being but little wind & that Southerly.
 


13. Again Clear & Calm, wind what little there is of it Southerly.
 


14. Much such a day as yesterday there being but little Wind Southerly. Weather Clear.
 


15. Clear Calm and pleasant but rather too warm.
 


16. Cooler, Wind at No. & No. East & somewhat Cloudy but no Rain.
 


17. Clear & pleasant, with very little Wind.
 


18. But little Wind—that Southerly with some Rain in the Nig[ht].
 


19. Wind fresh from the Westward all the forepart of the day & somewhat Cooler.
 


20. Clear with but little Wind, & that getting Southerly again.
 


21. Lowering for most part of the day with a little Rain in the Evening.
 


22. Cloudy, lowering Morning & very warm all day but no Rain.
 


23. Wind fresh from the Southward, with much appearance of Rain, but none fell.
 


24. A Good deal of Rain fell last Night.
 


25. Clear and Warm with but little Wind.
 


26. Still clear and Warm with but little Wind.
 



27. Clear and Warm with but little Wind & that Southerly.
 


28. Again clear warm and pleasant.
 


29. Wind Northerly, and somewhat Cooler.
 


30. Wind still Northerly but pleasant, & rather Warm than otherwise.
 


31. Pleasant with but little [wind] & that westerly.
